Citation Nr: 1825376	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-19 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for diabetic neuropathy of the bilateral lower extremities.

2. Entitlement to service connection for right-sided heart disease, to include ischemic heart disease.

3. Entitlement to service connection for residuals of traumatic brain injury (TBI).

4. Entitlement to a rating in excess of 20 percent for diabetes mellitus with impotence.

5. Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) or based on housebound status.

6. Whether there was clear and unmistakable error (CUE) in a June 1982 rating decision that denied service connection for a psychiatric condition.


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2018, a Travel Board hearing was held before the undersigned; a transcript is of record.  The issue of CUE was later perfected and the Veteran did not request a hearing as to this issue.

The issues of service connection for right-sided heart disease and entitlement to SMC are addressed in the REMAND portion of the decision below and are  REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. During his February 2018 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated, through his attorney, that he was withdrawing his appeal for entitlement to service connection for TBI and for an increased rating for diabetes mellitus.

2. Resolving reasonable doubt in the Veteran's favor, diabetic neuropathy of the bilateral lower extremities is attributable to service.

3. In a June 1982 rating decision, the RO denied service connection for a nervous condition; the correct facts as they were known at the time were before the RO, and the statutory or regulatory provisions extant at that time were correctly applied.

4. The June 1982 rating decision was consistent with, and reasonably supported by, the evidence then of record and the existing legal authority, and does not contain an error which, had it not been made, would have manifestly changed the outcome of the claim.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran for entitlement to service connection for TBI and for an increased rating for diabetes mellitus have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. Service connection for diabetic neuropathy of the bilateral lower extremities is warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3. The June 1982 rating decision that denied service connection for a nervous condition was not clearly and unmistakably erroneous.  38 U.S.C. § 5109A (2012); 38 C.F.R. § 3.105 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal for entitlement to service connection for TBI and for an increased rating for diabetes; hence, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for entitlement to service connection for TBI and for an increased rating for diabetes, and it is dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken herein with respect to the claim for service connection for diabetic neuropathy of the bilateral lower extremities, no further discussion of the VCAA is required with respect to this claim.  The Board also notes that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) regarding hearings were satisfied.

The VCAA is not applicable to the Veteran's claim of CUE in the June 1982 rating decision.  See Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  Regulations and legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision).

Service Connection for Diabetic Nephropathy

The Veteran contends he has diabetic nephropathy of the bilateral lower extremities that was incurred in service.

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Additionally, service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2017).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disability will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disability.  38 C.F.R. § 3.310.  In cases of aggravation of a Veteran's non-service-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2017).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2017).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

Here, the Veteran has previously been granted service connection for diabetes mellitus.  He contends he has neuropathy in his bilateral lower extremities that is due to the diabetes.  A review of the Veteran's VA medical records reflects extensive notations of diabetic neuropathy of the lower extremities.  Therefore, the Board concludes that service connection for diabetic neuropathy of the bilateral lower extremities is warranted and will grant the claim.

CUE Claim

The Veteran contends that the June 1982 rating decision denying service connection for a nervous condition, to include posttraumatic stress neurosis, was clearly erroneous because a VA examiner at the time attributed the Veteran's psychiatric condition with his service, and the RO applied the incorrect standard when stating the Veteran did not have a diagnosis of PTSD.

As a threshold matter, the Board finds that the arguments advanced by the Veteran allege clear and unmistakable error with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  The Board will therefore adjudicate the merits of his motion.

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  A claim of CUE is a form of collateral attack on an otherwise final rating decision by a VA regional office.  See Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed. Cir. 2000).

In determining whether a prior determination involves CUE, the United States Court of Appeals for Veterans Claims (Court) has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time of the decision, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE consists of "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. at 313.  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In short, a disagreement with how VA evaluated the facts is inadequate to raise the claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Moreover, a failure on the part of the RO to fulfill its statutory duty to assist a veteran with the development of facts pertinent to a claim does not constitute CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

In this case, the Board finds that the Veteran's CUE allegation is not sustainable and, ultimately, reflects a disagreement as to how the facts the RO evaluated the facts in June 1982 and applied the statutory provisions.

On a May 1982 VA examination, the examiner stated that the Veteran was being evaluated for a nervous condition, diagnosed previously as passive aggressive personality, which had been diagnosed in October and November 1970.  His medical records reflected a 1976 diagnosis of depressive neurosis, which the Veteran attributed to problems with his job situation that had been ongoing for six years, and a February 1978 diagnosis of schizophrenia paranoid type in remission with medication.  At the time of the examination, the Veteran reported sometimes feeling tense and anxious, with a fast heartbeat, and trouble with bad dreams.  The examiner noted he clinically showed minimal evidence of anxiety, no evidence of depression, and no evidence of a thinking disorder at the time. The examiner stated that at the time of the examination, he only had a mild degree of either vocational or social inadaptability on a strictly psychiatric basis.

In the June 1982 rating decision, the RO noted that service medical records were negative for complaint, treatment, or a diagnosis of a nervous disorder in service.  The claim for service connection for a nervous condition was denied as it was not shown by the evidence of record nor found within the presumptive period following service.  The RO also noted posttraumatic stress neurosis was not found on the last examination.

The Board observes that this summary of the facts in the June 2002 rating decision is accurate.  The Board does not find that the evidence at the time supports the Veteran's interpretation of the VA examination report, that the VA examiner attributed a psychiatric condition to service and applied the incorrect standard when stating the Veteran did not have a diagnosis of PTSD.  The Veteran's attorney appears to attribute the fall 1970 diagnosis of a nervous condition to service as it falls within a one-year period of the Veteran's separation from service.   VA regulations do not define a nervous condition as a psychosis and, thus, is not a chronic disability.  See 38 C.F.R. §§ 3.307, 3.309, 384.

However, the Board reiterates that the VA examiner noted that the nervous condition had been diagnosed as passive aggressive personality.  Personality disorders are considered congenital or developmental abnormalities, for which VA regulations specifically prohibit service connection.  See 38 C.F.R. § 3.303(c).  Therefore, it was not clearly erroneous of the RO to deny service connection for his nervous condition, which had been diagnosed as a personality disorder.  As well, the Veteran's attorney appears to contend that the RO used the wrong standard in requiring the Veteran to have a diagnosis of PTSD in order to obtain benefits for his claimed "nervous condition."  However, the Board reiterates that the Veteran's nervous condition was attributable to a personality disorder, which must be denied as a matter of law.  Id.

Accordingly, the RO's interpretation of the facts in June 1982 were not clearly and unmistakably erroneous.

Additionally, in all material respects, the law in effect at the time of the June 1982 rating decision was the same as it is at present with regard to evidence demonstrating a current disability and congenital or developmental abnormalities.  The evidence of record in June 1982; however, did not undebatably establish a current psychiatric disability that could be related to service.  In other words, the evidence of record at that time was not clearly and unmistakably in the Veteran's favor in establishing service connection.

Consequently, the Board finds that the correct facts as they were known at the time of the June 1982 rating decision were before the RO, and the statutory or regulatory provisions extant at that time were correctly applied.  Therefore, the June 1982 rating decision that denied service connection for a nervous condition, to include posttraumatic stress neurosis, was consistent with, and reasonably supported by, the evidence then of record and the existing legal authority, and does not contain an error which, had it not been made, would have manifestly changed the outcome of the claim.  Therefore, the Veteran's allegation of error in the June 1982 rating decision is without merit, and his CUE motion is denied.


ORDER

The appeal for entitlement to service connection for TBI and for a higher rating for diabetes mellitus is dismissed.

Service connection for diabetic neuropathy in the bilateral lower extremities is granted.

The motion for CUE in the June 1982 rating decision that denied service connection for a psychiatric condition is denied.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the remaining issues on appeal.

The Veteran contends he has ischemic heart disease related to service.  During his hearing, his attorney stated he had a myocardial infarction in April 2008.  A review of his submitted April 2008 private medical records reflect that he was hospitalized with symptoms consistent with myocardial infarction, and underwent a cardiac catheterization at this time.  His discharge summary indicates a discharge diagnosis of chest pain.  Based on these records, the Board finds that his diagnosis at this time is unclear, and that a new VA examination should be provided to determine whether the Veteran has diagnosed ischemic heart disease, to include an April 2008 myocardial infarction.

The Veteran also contends SMC is warranted based on the need for regular A&A and housebound status.  He submitted a new February 2018 examination from his VA treating doctor; however, the report did not differentiate between his service-connected and nonservice-connected disabilities.  Therefore, the Board finds that a new VA examination should be obtained on remand.  The Board also notes that following implementation of the grant of service connection for diabetic neuropathy of the bilateral lower extremities, the AOJ should consider whether the Veteran meets the regulations for payment of SMC at the housebound rate due to his disability ratings alone, as well as whether service-connected disabilities render him factually, substantially confined to his dwelling.  38 C.F.R. § 3.350(i) (2017).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the disabilities on appeal.

2. After completing directive (1), the AOJ should arrange for a VA evaluation of the Veteran to ascertain the etiology of a heart condition.  Based on the record, the examiner should provide a response to the following:

(a) Identify all diagnosed heart conditions.

(b) As to any/each diagnosed heart condition, is it at least as likely as not (a 50% or higher degree of probability) that the disability is related to service, to include exposure to herbicide agents/Agent Orange?  The examiner is specifically asked to comment on the April 2008 private medical records showing hospitalized with symptoms consistent with myocardial infarction, and a discharge diagnosis of chest pain.  The examiner should note that any diagnosed ischemic heart disease is presumed to be due to herbicide exposure during service.

Detailed reasons for all opinions should be provided.

3. After completing directive (1), the AOJ should schedule the Veteran for an examination to determine whether he is in need of aid and attendance or is housebound due to his service-connected disabilities.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.

The examiner should comment on whether the Veteran is able to dress or undress himself, or to keep himself ordinarily clean and presentable; whether he has the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); whether the Veteran is able to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment. 

The examiner should also indicate if the Veteran is substantially confined to his dwelling and the immediate premises.

Detailed reasons for all opinions should be provided.

4. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

5. The AOJ should then review the record and readjudicate the claims on appeal.  If any of the issues remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


